     Case 1:17-cv-00431-AT Document 224-2 Filed 12/19/18 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


ATLANTIC RECORDING
CORPORATION, LAFACE
RECORDS LLC, SONY MUSIC
ENTERTAINMENT, UMG
RECORDINGS, INC., WARNER                     Civil Action No.
BROS. RECORDS INC., ARISTA                   1:17-CV-00431-AT
MUSIC, ARISTA RECORDS LLC,
BAD BOY RECORDS LLC,
CAPITOL RECORDS, LLC,
ELEKTRA ENTERTAINMENT
GROUP INC., ROC-A-FELLA
RECORDS, LLC, SONY MUSIC
ENTERTAINMENT US LATIN LLC,
and ZOMBA RECORDING LLC,

    Plaintiffs,


    v.

SPINRILLA, LLC and JEFFERY
DYLAN COPELAND,

    Defendants.


   [PROPOSED] ORDER GRANTING SUMMARY JUDGMENT IN
            PLAINTIFFS’ FAVOR ON LIABILITY
         Case 1:17-cv-00431-AT Document 224-2 Filed 12/19/18 Page 2 of 2




      The Court having carefully considered Plaintiffs’ Motion for Summary

Judgment on Liability and having carefully considered the Defendants’ response

thereto holds that the Motion is well founded in both fact and law and orders that

Plaintiffs’ Motion is granted.   Judgment is hereby directed for Plaintiffs on

Defendants’ liability on all counts of Plaintiffs’ Amended Complaint, Dkts. 127,

221-1.



IT IS SO ORDERED, this __ day of ____, 2019.


                                     ____________________________
                                     Amy Totenberg, Judge
                                     United States District Court
                                     Northern District of Georgia




                                        2
